--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into effective as
of [_________________] (the “Effective Date”), by and between Bakhu Holdings,
Corp., a Nevada corporation (the “Corporation”), and __________________________
(the “Indemnitee”).

 

Premises

 

A.The Amended and Restated Articles of Incorporation of the Corporation (the
“Articles”) and the Bylaws (the “Bylaws”) provide for indemnification of the
Corporation’s directors and officers to the fullest extent permitted by any
applicable and controlling Nevada law, statute, rule, decision, or finding
(collectively, “Nevada Law”) and contemplate that contracts and other
arrangements may be entered into respecting indemnification of officers and
directors. 

 

B.The parties recognize the difficulty in obtaining liability insurance for the
Corporation’s directors, officers, employees, stockholders, controlling persons,
agents, and fiduciaries, the significant increases in the cost of such
insurance, and the general reductions in the coverage of such insurance.
 Furthermore, the parties further recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
controlling persons, stockholders, agents, and fiduciaries to expensive
litigation risks at the same time as the availability and coverage of liability
insurance have been severely limited. 

 

C.Indemnitee does not regard the current protection available under the
Articles, Bylaws, and insurance as adequate under the present circumstances, and
Indemnitee and other directors, officers, employees, stockholders, controlling
persons, agents, and fiduciaries of the Corporation may not be willing to serve
in such capacities without additional protection.  Moreover, the Corporation
desires to attract and retain the involvement of highly qualified persons, such
as Indemnitee, to serve the Corporation and, in part, in order to induce
Indemnitee to be involved with the Corporation, wishes to: (i) provide for the
indemnification and advancing of expenses to Indemnitee to the maximum extent
permitted by law, and (iii)  assure Indemnitee that there will be increased
certainty of adequate protection in the future. 

 

D.In addition to any insurance purchased by the Corporation on behalf of
Indemnitee, it is reasonable, prudent, and necessary for the Corporation to
obligate itself contractually to indemnify Indemnitee so that he may remain free
from undue concern that he will not be adequately protected both during his
service as an executive officer and a director of the Corporation and following
any termination of such service. 

 

E.This Agreement is a supplement to and in furtherance of the Articles and
Bylaws and shall not be deemed a substitute therefor or to abrogate any rights
of Indemnitee thereunder. 

 

F.The directors of the Corporation have duly approved this Agreement and the
indemnification provided herein with the express recognition that the
indemnification arrangements provided herein exceed that which the Corporation
would be required to provide pursuant to Nevada Law. 

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows: 

 

1.Definitions.  As used in this Agreement: 

--------------------------------------------------------------------------------

Page 1 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)“Control” (including the terms “controlling,” “controlled by,” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract, or
otherwise, as interpreted under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended (“Securities Exchange Act”). 

 

(b)“Change in Control” shall be deemed to have occurred if: (i) any “person” (as
such term is used in Section 13(d)(3) of the Securities Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation: (1) that is or becomes the beneficial
owner, directly or indirectly, of securities of the Corporation representing 20%
or more of the combined voting power of the Corporation’s then-outstanding
voting securities, increases its beneficial ownership of such securities by 5%
or more over the percentage so owned by such person; or (2) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act),
directly or indirectly, of securities of the Corporation representing more than
30% of the total voting power represented by the Corporation’s then-outstanding
voting securities; (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the board of directors of the
Corporation and any new director whose election by the board of directors or
combination for election by the Corporation’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof; or (iii) the stockholders of the Corporation approve a merger
or consolidation of the Corporation with any other corporation other than a
merger or consolidation that would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least two-thirds of the total voting power represented
by the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of (in one transaction
or a series of transactions) all or substantially all of the Corporation’s
assets. 

 

(c)“Indemnifiable Matter” means any event, occurrence, status, or condition that
takes place either prior to or after the execution of this Agreement, including
any threatened, pending, or completed action, suit, proceeding, or alternative
dispute resolution activity, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative, or
investigative nature, in which Indemnitee was, is, or believes he might be
involved as a party, witness, or otherwise (except any of the foregoing
initiated by Indemnitee pursuant to section 15 to enforce Indemnitee’s rights
under this Agreement), by reason of: (i) the fact, in whole or in part, that
Indemnitee is or was actually or allegedly a director, officer, agent, or
advisor of the Corporation; (ii) any action actually or allegedly taken by him
or of any inaction or omission on his part while acting as a director, officer,
agent, or advisor of the Corporation; (iii) the registration, offer, sale,
purchase, or ownership of any securities of the Corporation; (iv) any duty owed
to, respecting, or in connection with the Corporation; or (v) the fact, in whole
or in part, that he is or was actually or allegedly serving at the request of
the Corporation as a director, officer, employee, agent, or advisor of another
corporation, partnership, joint venture, trust, limited liability company, or
other entity or enterprise; in each case, whether or not he is acting or serving
in any such capacity at the time any loss, liability, or expense is incurred for
 

--------------------------------------------------------------------------------

Page 2 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

which indemnification or reimbursement can be provided under this Agreement and
even though Indemnitee may have ceased to serve in such capacity.

 

(d)“Indemnitee” shall include the Indemnitee named in the first paragraph of
this Agreement and such Indemnitee’s actual or alleged alter egos, spouse,
family members, and corporations, partnerships, limited liability companies,
trusts, and other enterprises or entities of any form whatsoever under the
control of any of the foregoing, and the property of all of the foregoing.   

 

(e)Except as provided in section 14, the term “Independent Counsel” shall mean
an attorney, law firm, or member of a law firm, who (or which) is licensed to
practice law in the state of Nevada and is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent: (i) the Corporation or Indemnitee in any other matter material to
either such party; or (ii) any other party to the Indemnifiable Matter giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.  From time to
time, the Corporation may select and preapprove the names of persons or law
firms that it deems qualified as Independent Counsel under the foregoing
criteria.  Further, at the request of Indemnitee, the Corporation shall review
the qualifications and suitability under the foregoing criteria of persons or
law firms selected by Indemnitee and preapprove them as Independent Counsel if
they meet the foregoing criteria.  An Independent Counsel that has already been
preapproved by the board of directors may be appointed as Independent Counsel
without any further evaluation, so long as such prospective Independent Counsel
continues, as determined by the board of directors, to remain independent. 

 

(f)“Losses” means: (i) any and all losses, claims, damages, expenses,
liabilities, judgments, fines, penalties, and actions in respect thereof, as
they are incurred, against Indemnitee in connection with an Indemnifiable
Matter; (ii) amounts paid by Indemnitee in settlement of an Indemnifiable
Matter; (iii) any indirect, consequential, or incidental damages suffered or
incurred by Indemnitee; and (iv) all attorneys’ fees and disbursements,
accountants’ fees and disbursements, private investigation fees and
disbursements, retainers, court costs, payments of attachment, appeal, or other
bonds or security, transcript costs, fees of experts, fees and expenses of
witnesses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses reasonably incurred by or for Indemnitee in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
appealing, or being or preparing to be a witness in any threatened or pending
Indemnifiable Matter or establishing Indemnitee’s right or entitlement to
indemnification for any of the foregoing. 

 

(g)Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee, agent, or advisor
with respect to an employee benefit plan, its participants, or beneficiaries;
and a person who acted in good faith and in a manner he reasonably believed to
be in the interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Corporation” as referred to in this Agreement. 

--------------------------------------------------------------------------------

Page 3 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(h)“Substantiating Documentation” shall mean copies of bills or invoices for
costs incurred by or for Indemnitee, or copies of court or agency orders,
decrees, or settlement agreements, as the case may be, accompanied by a
declaration, which need not be notarized, from Indemnitee that such bills,
invoices, court or agency orders, decrees, or settlement agreements represent
costs or liabilities meeting the definition of “Losses” herein. 

 

2.Indemnity of Indemnitee.  The Corporation hereby agrees to indemnify, protect,
defend, and hold harmless Indemnitee against any and all Losses incurred by
reason of the fact that Indemnitee is or was a director, officer, agent, or
advisor of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee, agent, or advisor of another
corporation, partnership, joint venture, trust, limited liability company, or
other entity or enterprise, to the fullest extent permitted by Nevada Law.  The
termination of any Indemnifiable Matter by judgment, order of the court,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee is not entitled to
indemnification, and with respect to any criminal proceeding, shall not create a
presumption that such person believed that his conduct was unlawful.  The
indemnification provided herein shall be applicable whether or not the breach of
any standard of care or duty, including a breach of a fiduciary duty, of the
Indemnitee is alleged or proven, except as limited by section 3 herein.
 Notwithstanding the foregoing, in the case of any Indemnifiable Matter brought
by or in the right of the Corporation, Indemnitee shall not be entitled to
indemnification for any claim, issue, or matter as to which Indemnitee has been
adjudged by a court of competent jurisdiction, after exhaustion of all appeals
therefrom, to be liable to the Corporation or for amounts paid in settlement to
the Corporation unless, and only to the extent that, the court in which the
Indemnifiable Matter was brought or another court of competent jurisdiction
determines, on application, that in view of all the circumstances, the person is
fairly and reasonably entitled to indemnity for such expenses as the court deems
proper. 

 

3.Limit on Indemnification.  Notwithstanding any breach of any standard of care
or duty, including breach of a fiduciary duty, by the Indemnitee, the
Corporation shall indemnify Indemnitee except when a final adjudication
establishes that Indemnitee’s acts or omissions involved intentional misconduct,
fraud, or a knowing violation of law and were material to the cause of action. 

 

4.Choice of Counsel.  Indemnitee shall be entitled to employ and be reimbursed
for the fees and disbursements of counsel separate from that chosen by any other
person or persons whom the Corporation is obligated to indemnify with respect to
the same or any related or similar Indemnifiable Matter. 

 

5.Losses.   

 

(a)Losses (other than judgments, penalties, fines, and settlements) incurred by
Indemnitee shall be paid by the Corporation, in advance of the final disposition
of the Indemnifiable Matter, within 10 days after receipt of Indemnitee’s
written request accompanied by Substantiating Documentation.   

 

(b)Indemnitee hereby undertakes to repay to the Corporation any advances of
Losses pursuant to this Agreement to the extent that it is ultimately determined
that Indemnitee is not entitled to indemnification. 

 

6.Officer and Director Liability Insurance.  The Corporation shall, from time to
time, make the good faith determination whether or not it is practicable for the
Corporation to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Corporation with coverage for Losses or to ensure the Corporation’s performance
of its indemnification obligations under this Agreement.  Among other
considerations, the Corporation will  

--------------------------------------------------------------------------------

Page 4 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

weigh the costs of obtaining such insurance coverage against the protection
afforded by such coverage.  The Corporation shall consult with and be heard by
Indemnitee in connection with the Corporation’s actions hereunder.  In all
policies of director and officer liability insurance: (a) Indemnitee shall be
named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Corporation’s
directors, if Indemnitee is a director, or of the Corporation’s officers, if
Indemnitee is not a director of the Corporation but is an officer; and (b) the
policy shall provide that it shall not be cancelled or materially modified
without 30 days’ prior written notice to Indemnitee.  Notwithstanding the
foregoing, the Corporation shall have no obligation to obtain or maintain such
insurance if the Corporation determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Corporation.

 

7.Indemnification Trust Fund or Other Financial Arrangements. Pursuant to Nevada
Revised Statutes § 78.752 or any successor Nevada Law, the Corporation may
establish an indemnification trust fund or make other financial arrangements
acceptable to Indemnitee for Indemnitee’s benefit.  Indemnitee shall be an
intended third-party beneficiary of any such fund or arrangement, with the
right, power, and authority of the Indemnitee to sue for, enforce, and collect
the same, in the name, place, and stead of the Corporation or otherwise, for
Indemnitee’s benefit.  Such fund or other arrangements shall be available to
Indemnitee for payment of Losses upon the Corporation’s failure, inability, or
refusal to pay Losses incurred by the Indemnitee. 

 

8.Right of Indemnitee to Indemnification upon Application; Selection of
Independent Counsel; Procedure upon Application.   

 

(a)Any application for indemnification under this Agreement, other than when
Losses are paid in advance of any final disposition pursuant to section 5
hereof, shall be submitted to the board of directors.  If a quorum of the board
of directors were not parties to the action, suit, proceeding, or other matter,
a majority of the directors who were not parties to the action, suit,
proceeding, or other matter may determine whether indemnification of the
applicant is not prohibited by law or may have such determination made by
Independent Counsel in a written decision.  If a quorum of the board directors
who were not parties to the action cannot be obtained, the board of directors
shall have such determination made by Independent Counsel in a written decision.
 Notwithstanding the foregoing, however, the board of directors may under any
circumstances submit the determination of whether indemnification is proper in
the circumstances to the stockholders.  The board of directors shall respond to
a request for indemnification or initiate the process of submitting the
determination to the stockholders within 45 days after receipt by the
Corporation of the written application for indemnification. 

 

(b)If required, Independent Counsel shall be selected by the board of directors,
and the Corporation shall give written notice to Indemnitee advising him of the
identity of Independent Counsel so selected.  Indemnitee may, within seven days
after such written notice of selection shall have been given, deliver to the
Corporation a written objection to such selection.  Such objection may be
asserted only on the ground that Independent Counsel so selected does not meet
the requirements of “Independent Counsel,” as defined in section 1, and the
objection shall set forth with particularity the factual basis of such
assertion.  If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel unless and until a court has determined
that such objection is without merit.  If, within 20 days after submission by
Indemnitee of a written objection to the Independent Counsel selected, the
Corporation has failed to identify a replacement Independent Counsel, the
Indemnitee may petition any court of  

--------------------------------------------------------------------------------

Page 5 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

competent jurisdiction for resolution of any objection that shall have been made
by Indemnitee to the Corporation’s selection of Independent Counsel and for
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel.  The Corporation shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with its
fees and expenses incident to the procedures of this section 8 regardless of the
manner in which such Independent Counsel was selected or appointed.  

 

(c)The right to indemnification or advances as provided by this Agreement shall
be enforceable by Indemnitee in any court of competent jurisdiction.  The burden
of proving that indemnification is not appropriate shall be on the Corporation.
 Neither the failure of the Corporation (including its board of directors or
Independent Counsel) to have made a determination prior to the commencement of
such action that indemnification is proper in the circumstances, nor an actual
determination by the Corporation (including its board of directors or
Independent Counsel) that indemnification is not proper in the circumstances,
shall be a defense to the action, suit, proceeding, or other matter or create a
presumption that indemnification is not proper in the circumstances. 

 

9.Notice to Insurers.  If at the time of the receipt of an application for
indemnification pursuant to section 2 hereof or a request for advances of Losses
pursuant to section 5 hereof, the Corporation has director and officer liability
insurance in effect, the Corporation shall give prompt notice of the
commencement of such Indemnifiable Matter to the insurers in accordance with the
procedures set forth in the respective policies.  The Corporation shall
thereafter take all necessary or desirable actions to cause such insurers to
pay, on behalf of the Indemnitee, all amounts payable as a result of such
Indemnifiable Matter in accordance with the terms of such policies. 

 

10.Indemnification Hereunder Not Exclusive.  The indemnification and advancement
of Losses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under the Articles or Bylaws, Nevada
Law, any policy or policies of directors’ and officers’ liability insurance, any
other agreement, any vote of stockholders or disinterested directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office (together, “Other Indemnification”).
 However, Indemnitee shall reimburse the Corporation for amounts paid to him
under Other Indemnification and not under this Agreement in an amount equal to
any payments received pursuant to such Other Indemnification, to the extent such
payments duplicate any payments received pursuant to this Agreement. 

 

11.Continuation of Indemnity.  All agreements and obligations of the Corporation
contained herein shall continue during the period Indemnitee is a director,
officer, employee, agent, or advisor of the Corporation (or is or was serving at
the request of the Corporation as a director, officer, employee, agent, or
advisor of another corporation, partnership, joint venture, trust, limited
liability company, or other enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any possible Indemnifiable Matter. 

 

12.Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
Losses, but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such Losses to which
Indemnitee is entitled. 

 

13.Settlement of Claims.  The Corporation shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Indemnifiable Matter effected without  

--------------------------------------------------------------------------------

Page 6 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

the Corporation’s written consent.  The Corporation shall not settle any
Indemnifiable Matter in any manner that would impose any penalty or limitation
on Indemnitee’s rights under this Agreement without Indemnitee’s written
consent.  Neither the Corporation nor Indemnitee will unreasonably withhold its
consent to any proposed settlement.  The Corporation shall not be liable to
indemnify Indemnitee under this Agreement with regard to any judicial award if
the Corporation was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action.

 

14.Change in Control.  The Corporation agrees that if there is a Change in
Control of the Corporation (other than a Change in Control that has been
approved by a majority of the Corporation’s board of directors who were
directors immediately prior to such Change in Control), then, with respect to
all matters thereafter arising concerning the rights of Indemnitee to payments
of Losses under this Agreement or any other agreement, or under the Articles or
Bylaws as now or hereafter in effect, independent counsel shall be selected by
the Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Corporation and Indemnitee as to whether and to what
extent Indemnitee would be permitted to be indemnified under Nevada Law as
determined in accordance with section 16(d).  The Corporation agrees to abide by
such opinion and to pay the reasonable fees of the independent counsel referred
to above and to fully indemnify such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities, and damages arising out of or
relating to this Agreement or its engagement pursuant hereto. 

 

15.Enforcement. 

 

(a)The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to serve as a director or officer of the Corporation, and
acknowledges that Indemnitee is relying upon this Agreement in continuing as a
director or officer.  The Corporation shall be precluded from asserting in any
action commenced pursuant to this section 15 that the procedures and
presumptions in this section are not valid, binding, and enforceable and shall
stipulate in any such judicial proceedings that the Corporation is bound by all
of the provisions of this Agreement. 

 

(b)In any action commenced pursuant to this section 15, Indemnitee shall be
presumed to be entitled to indemnification and advancement of Losses in
accordance with section 5 under this Agreement, as the case may be, and the
Corporation shall have the burden of proof in overcoming such presumption and
must show by clear and convincing evidence that Indemnitee is not entitled to
indemnification or advancement of Losses, as the case may be. 

 

(c)The execution of this Agreement shall constitute the Corporation’s
stipulation by which it shall be irrevocably bound in any action by Indemnitee
for enforcement of Indemnitee’s rights hereunder that the Corporation’s
obligations set forth in this Agreement are unique and special, and that failure
of the Corporation to comply with the provisions of this Agreement will cause
irreparable and immediate injury to Indemnitee, for which a remedy at law will
be inadequate.  As a result, in addition to any other right or remedy Indemnitee
may have at law or in equity respecting a breach of this Agreement, Indemnitee
shall be entitled to injunctive or mandatory relief directing specific
performance by the Corporation of its obligations under this Agreement. 

 

(d)In the event that Indemnitee shall deem it necessary or desirable to retain
legal counsel and/or incur other costs and expenses in connection with the
interpretation or enforcement of any or all of Indemnitee’s rights under this
Agreement, Indemnitee shall be  

--------------------------------------------------------------------------------

Page 7 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

entitled to recover from the Corporation, and the Corporation shall indemnify
Indemnitee against, any and all fees, costs, and expenses (of the types
described in the definition of Losses in section 1(f)) incurred by Indemnitee in
connection with the interpretation or enforcement of said rights.  The
Corporation shall make payment to the Indemnitee at the time such fees, costs,
and expenses are incurred by Indemnitee.  If, however, the Indemnitee does not
prevail in such action under this section 15, Indemnitee shall repay any and all
such amounts to the Corporation.  If it shall be determined in an action
pursuant to this section 15 that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of fees, costs, and expenses or other
benefit sought, the expenses incurred by Indemnitee in connection with an action
pursuant to this section 15 shall be equitably allocated between the Corporation
and Indemnitee.  Notwithstanding the foregoing, if a Change in Control shall
have occurred, Indemnitee shall be entitled to indemnification under this
section 15 regardless of whether Indemnitee ultimately prevails in such judicial
adjudication or arbitration.  This section 15(d) is not subject to the
provisions of section 8.

 

16.Miscellaneous Provisions. 

 

(a)Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, discussions, and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits, and schedules. 

 

(b)Notices.  All notices, requests, consents, claims, demands, waivers, and
other communications hereunder shall be in writing and shall be deemed to have
been given: (i) when delivered by hand (with written confirmation of receipt);
(ii) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (iii) on the third day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid; or (iv)
when delivered by facsimile with receipt confirmed by the recipient. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this section): 

 

If to the Corporation, addressed to:

Bakhu Holdings Corp.

Attn: Thomas E. Emmitt, President

One World Trade Center, Suite 130

Long Beach, CA 90831

Facsimile: (310) 997-1484

 

If to the Indemnitee, addressed to:

_____________________________

_____________________________

_____________________________

Facsimile: ____________________

 

(c)Governing Law. All issues and questions concerning the construction,
validity, interpretation, and enforceability of this Agreement shall be governed
by, and construed in accordance with, the Nevada Laws, without giving effect to
any choice of law or conflict of law rules or provisions.  

 

(d)Jurisdiction. Any action seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby or thereby shall be brought in and determined exclusively by
the state courts in Los  

--------------------------------------------------------------------------------

Page 8 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Angeles County in the State of California (or in the event of exclusive federal
jurisdiction, the courts of the Central District of California), and each of the
parties hereby consents to the jurisdiction of such courts in any such action.
 In no event shall either party have any right to recover from the other party
any consequential damages as to any matter under, relating to, or arising out of
this Agreement or the transactions contemplated hereby.

 

(e)Waiver of Jury Trial. To the extent permitted by applicable law, each party
hereto hereby voluntarily and irrevocably waives trial by jury in any Proceeding
brought in connection with this Agreement, any of the related agreements and
documents, or any of the transactions described herein or therein. For purposes
of this Agreement, “Proceeding” includes any threatened, pending, or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, or any other actual, threatened,
or completed proceeding, whether brought by or in the right of any party or
otherwise and whether civil, criminal, administrative, or investigative, in
which a party was, is, or will be involved as a party or otherwise. 

 

(f)Attorneys’ Fees.  If any action at law or in equity is brought to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
recover, at trial and on appeal, reasonable attorneys’ fees, costs and
disbursements in addition to any other relief that may be granted. 

 

(g)Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns, and shall inure to the benefit of Indemnitee and
such Indemnitee’s actual or alleged alter egos, spouse, family members, and
corporations, partnerships, limited liability companies, trusts, and other
enterprises or entities of any form whatsoever under the control of any of the
foregoing, the property of all of the foregoing, and the successors and assigns
of all of the foregoing. 

 

(h)Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Corporation and the Indemnitee.  No waiver of any default with respect to any
provision, condition, or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition, or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  

 

(i)Construction. This Agreement shall be construed liberally in favor of the
Indemnitee to the fullest extent possible under Nevada Law, even if such
indemnification is not specifically authorized by this Agreement or any other
agreement, the Articles or Bylaws, or by Nevada Law.  In the event Nevada Law is
changed after the Effective Date, through statutory amendment, judicial
interpretation, administrative regulations, or otherwise, to allow additional
indemnification or to remove or restrict current limitations on indemnification,
this Agreement shall be deemed to be amended and reformed so that Indemnitee
shall enjoy by this Agreement the greater benefits of such change.  In the event
of any change in Nevada Law that narrows or restricts the right of a Nevada
corporation to indemnify Indemnitee, such change, to the extent not otherwise
required by Nevada Law to be applied to Indemnitee in the relevant
circumstances, shall have no effect on this Agreement or the rights and
obligations of the parties hereunder.   

 

(j)Mutual Acknowledgement.  Both the Corporation and Indemnitee acknowledge that
in certain instances, federal law or applicable public policy may prohibit the
Corporation from indemnifying its directors and officers under this Agreement or
otherwise.  Indemnitee  

--------------------------------------------------------------------------------

Page 9 of 10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

understands and acknowledges that the Corporation may be required in the future
to undertake with the Securities and Exchange Commission to submit the question
of indemnification to a court in certain circumstances for a determination of
the Corporation’s right under public policy to indemnify Indemnitee.

 

(k)Severability.  If any provision of this Agreement shall be held to be
invalid, illegal, or unenforceable: (i) the validity, legality, and
enforceability of the remaining provisions of this Agreement shall not be in any
way affected or impaired thereby; and (ii) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal, or unenforceable.
 Each section of this Agreement is a separate and independent portion of this
Agreement.  If the indemnification to which Indemnitee is entitled as respects
any aspect of any claim varies between two or more sections of this Agreement,
that section providing the most comprehensive indemnification shall apply. 

 

(l)Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, portable document format (.pdf),
DocuSign, or other electronic transmission shall be equally as effective as
delivery of a manually executed counterpart of this Agreement. 

 

(m)Independent Advice of Counsel.  The parties hereto, and each of them,
represent and declare that in executing this Agreement they relied solely upon
their own judgment, belief, knowledge, and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto. 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective on and as of the Effective Date. 

 

THE CORPORATION

 

BAKHU HOLDINGS, CORP.

 

 

 

By: Thomas K. Emmitt

Its:  President and CEO

 

 

INDEMNITEE

 

 

[Insert Name of Indemnitee]

--------------------------------------------------------------------------------

Page 10 of 10